Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155586                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155586
                                                                   COA: 335882
                                                                   Monroe CC: 13-040247-FH
  ANTHONY FRANK JONES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 16, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2017
           t1115
                                                                              Clerk